Citation Nr: 1634900	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to higher initial ratings for bipolar disorder, greater than 30 percent prior to August 17, 2010, and greater than 50 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from October 1957 to December 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that awarded service connection for bipolar disorder, and assigned the initial ratings for the disability.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in July 2016. A transcript of the hearing has been associated with the claims file. Since the time of the most recent adjudication of the claims on appeal by the RO in July 2013, additional VA treatment records have been associated with the claims file. The issuance of a new supplemental statement of the case is not necessary because - as explained below - the benefit sought on appeal is being granted in full.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Over the course of the initial rating period, bipolar disorder has been productive of disturbed sleep, suicidal ideation, both long and short-term memory loss, and impairment in thought processes with paranoid delusions.

2. The claim for TDIU is moot.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 100 percent for bipolar disorder are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9432 (2015).

2. The claim for TDIU is moot. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2015). The Board is granting, in full, the benefit sought on appeal, and has no further duty to notify or assist.

Initial Rating for Bipolar Disorder

The Veteran's appeal regrading bipolar disorder is an appeal from the initial assignments of disability ratings following the establishment of service connection in an August 2012 RO decision. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Bulls v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

The Veteran was awarded service connection for bipolar disorder and granted an initial 30 percent evaluation, effective October 30, 2003, and a 50 percent evaluation, effective August 17, 2010. The Veteran's disability is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9432 (2015), using the General Rating Formula for Mental Disorders.

Bipolar disorder has more nearly approximated the criteria for a 100 percent rating throughout the period on appeal. Specifically, bipolar disorder has been productive of disturbed sleep, suicidal ideation, both long and short-term memory loss, and impairment in thought processes with paranoid delusions.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.P.R. § 4.130, DC 9432.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A § 1155; see 38 U.S.C.A § 501 (West 2014); 38 C.F.R. § 4.130. The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule, however, apply only to applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014. Because the Veteran's appeal dates to a claim originally received by VA in 2003, the provisions of this interim final rule do not apply. VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).

On psychological assessment in October 2006, the Veteran was alert, attentive, and well-oriented. His speech was of a normal rate and rhythm, and he was cooperative and groomed appropriately. The Veteran's mood, however, was anxious and depressed, and his affect was flat. Notably, he was experiencing impaired recent and remote memory. In an evaluation the next month the next month, the Veteran reported that he was "depressed as hell," and that for the prior two nights he had slept only six hours without interruption. He described a lack of energy, poor apatite, continuing poor memory, and his affect was described as flat. Nonetheless, the Veteran had good concentration, "if he is interested in the activity," and he felt that his usual level of agitation had lessened.

In May 2007, the Veteran reported that he had been taking his prescribed medication and was sleeping better. Although his mood had stabilized, his affect remained flat, and he was depressed. The Veteran denied thoughts of self-harm or harm toward others, and denied having visual or auditory hallucinations. His insight and judgement were average. By February 2008, the Veteran reported an eight to nine month history of depressed mood, with loss of energy, disturbed sleep and appetite, sadness, and anhedonia. His affect was generally calm and appropriate, and there were no indications of psychosis or organicity.

A September 2009 treatment report showed that the Veteran was alert, cooperative, and fully oriented, with "no indication of psychosis nor organicity." The rate and rhythm of his speech was normal, and he showed good range of affect, with "a pleasant demeanor." His sleep patterns had improved, his appetite was stable, and he had an ongoing interest in his home and family. Additionally, he denied thoughts of self-harm or harm to others. During VA treatment in January 2010, the Veteran was oriented, but his affect was flat, anxious, and depressed. He was cooperative and casually dressed, and while his speech was pressured, he again denied thoughts of self-harm toward others. The Veteran showed average insight and judgment, and had feelings of helplessness, hopelessness, irritability, and difficulty with concentration and memory. He was specifically seeking treatment to decrease his vegetative and interpersonal symptoms, in order to return to a baseline level of functioning, helping him to make healthy interpretations of events and set realistic expectations for himself. His GAF was 55.

In February 2010, the Veteran continued to present with pressured speech, racing thoughts, increased motor activity and agitation, and attention span. He was easily distracted, and had impulsive, pleasure-oriented behavior, without regard for painful consequences. The Veteran exhibited a high level of energy, but a "lack of follow through in projects," consistent with his diagnosis of bipolar disorder, and the evaluating physician commented that "the severity of his symptoms [had] impacted his employment, family relationships, judgment, thinking, and mood."

On VA examination in August 2010, the Veteran reported that his only friends were those he knew from Alcoholics Anonymous meetings, and he had no ongoing hobbies. He stated that he had been living in a trailer and this had been stressful to the point that if not for his wife, he "would be on the street." The Veteran related that even when using his medications he was "moody," with occasional "paranoid persecutory thoughts," though his moods cycled less severely when medicated. In January 2009, the Veteran had a severe episode, when he felt suicidal and was depressed for a number of months. He had low self-esteem, felt useless, and became tearful during that time, though he denied any attempts to hurt himself. The Veteran related that his current energy level was "very low," and he had poor motivation, but denied suicidal thinking. His mood was generally irritable and dysphoric, and there was some history of neglect for hygiene. Approximately one week prior he did not shower or bathe for three days, until his wife "eventually hassled him" to do so. The Veteran endorsed becoming manic on an intermittent basis, and while he had difficulty describing episodes of mania, he believed that his actions became irresponsible, included with respect to gambling, drinking, and neglecting his bills during such periods.

On mental status examination, the Veteran was generally polite and cooperative, with a euthymic mood and restricted affect. He had difficulty with the Saint Louis University Mental Status Examination, missing points on animal naming, number sequencing, and paragraph recall. The examiner indicated that the Veteran's thought processes and communication were impaired by difficulties with short-term memory and concentration, and his social functioning was impaired by his high level of mood cycling, and poor judgment. She concluded that the Veteran's bipolar disorder caused occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, difficulty with complex commands, some impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, and noted that his symptoms required continuous medication. She assigned a GAF of 57 over the prior three months.

In January 2011, the Veteran indicated that his mood had remained stable following a change in medication. He had no hypomanic or manic episodes, though he did report feeling a little "down" since a recent knee replacement surgery. Mental status evaluation revealed the Veteran to be alert, cooperative, and fully oriented, with a normal rate and rhythm to his speech. He had an appropriate range of affect and a pleasant demeanor, but complained of a pattern of interrupted sleep. His GAF was 52.

On private assessment in July 2011, the Veteran reported poor concentration, poor memory, restlessness, poor impulse control, ad habits, feelings of regret, depression and hopelessness, feeling tear, self-consciousness, loss of interest, feelings of inferiority, loss of self-control, repeating thoughts, irritability, crying episodes, suicidal thoughts, uneasiness, fears of being ignored, poor appetite, disturbances in sleep, anger, loss of control, of energy and some distortion in his perceptions of reality. Given his symptoms, the examining psychologist opined that the Veteran was "experiencing a fairly severe mental disorder," and "displayed feelings of extreme vulnerability." Emotionally, he did not have "adequate internal cohesion . . . [or] coping strategies" which would allow him to maintain "socially acceptable" behavior.

Recognizing that the Veteran's symptoms waxed and waned, the psychologist stated that the Veteran "appears to be subjected to a variety of attitudes and contradictory behaviors," and described him as being "usually able to function on a somewhat satisfactory basis," but with "periods of marked emotional, cognitive, or behavioral" changes productive of reduced function. The Veteran's "clinical profile reflects an intense conflict between his desire to withdraw from personal relationships, his fear of independence, and a growing sense of unworthiness and despondency." As a consequence, he experienced "anxiety and dejection interspersed occasionally with erratic passive aggressive acts and periodic criticism of others." The Veteran's "erratic moodiness" created reactions from others that reinforced his "depressive withdrawal." It was suggested that the Veteran had become "unable to overcome feelings that life is meaningless and empty," and was "unable to attain the skills in order to overcome these deficits."

On VA examination in October 2011, the Veteran reported ongoing mild depression with decreased self-esteem, irritability, concerns about aging, and situational and family tensions. He denied any neurovegetative symptoms or morbid preoccupation, and denied active suicidal ideation or plans. The Veteran continued to report times when he had less need for sleep, experienced racing thoughts and had increased energy - though it was unclear when he last had a period with such symptoms. While he denied overt psychotic symptoms - including auditory or visual hallucinations - the Veteran reported occasional paranoia, including feeling as if people were "cheating and lying" at his Alcoholics Anonyms meetings, and as if "people in general are not going to be helpful to him." He denies chronic anxiety, panic attacks, obsessive-compulsive symptoms, persistent hyperarousal, reexperiencing, avoidance, detachment, or numbing associated with his military experiences.

The Veteran presented as casually dressed and groomed, though somewhat tense. He was cooperative, with articulate speech, his thought processes were logical and goal-oriented, and motor functioning otherwise grossly intact. Testing revealed deficits in long-term memory, working memory, attention, and focus, as well as some shakiness in visual motor skills. Those skills associated with orientation, math, organization, planning, language, and comprehension were grossly intact. His GAF score over the prior three to six months was 58.

During his July 2013 VA examination, the Veteran was again assessed a GAF score of 58, and bipolar disorder was productive of occupational social impairment with reduced reliability and productivity. The Veteran reported that he did not have many friendships, and when he "gets to know people, sees their flaws, and picks them apart." Within the prior five to six months, the Veteran had been feeling fairly down and depressed due primarily to medical issues, and when depressed he became very tired and felt he could not do anything. Generally, he is irritable when interacting with people, and he had last experienced a hypomanic episode in 2012 when he slept poorly, had an elevated mood, and was spending money impulsively. This lasted about a month before resolving. The Veteran also endorsed passive suicidal ideation within the prior six months, when he considered running his car off a bridge, though he denied any active suicidal ideation, intent, or plan. Grooming and hygiene were good, and the Veteran was dressed appropriately. He was "quite congenial and open with the interview," and mood was euthymic with congruent affect. Range of affect and speech were normal, thinking was logical and goal-directed, and testing suggested that his cognitive functioning was within normal limits. Nonetheless, the Veteran showed signed of depression, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

As is apparent above, the Veteran's symptoms have oscillated over the course of the 13-year period on appeal. One of the factors affecting the Veteran's level of disability, involves the degree to which he is being medicated, and in February 2010 his wife wrote to VA that when the Veteran "is on medicine, he lives a fairly normal life, although he still 'cycles' between being energetic and being depressed and not doing much." When not taking appropriate medication, however, "his cycles are much higher and lower. When manic, he is angry, frenetically busy and sleepless. When the low hits, he may not get out of bed for several days."

Generally, VA does not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria. See Jones v. Shinseki, 26 Vet. App. 56 (2012). The rating schedule for psychiatric disabilities, however, specifically discusses the effects of medication, insofar as the General Rating Formula for Mental Disorders states that symptoms controlled by continuous medication warrant a 10 percent disability rating. 38 C.F.R. § 4.130. The Board finds that this statement indicates that the symptoms of a mental disorder should be considered with the ameliorative effects of medication included. Nonetheless, the Board finds that, given the level of volatility in his symptoms, the Veteran's service-connected bipolar disorder warrants a 100 percent rating throughout the period on appeal, in spite of periods when medication apparently resulted in reduced symptomatology.

Although VA regulations provide that ratings may be "staged" based on changes in the level of a disability, the Veteran's mental health fluctuates nearly constantly through cycles lasting between one and six months. Given the variability of such symptoms, it would be unreasonable for VA to attempt to constantly reevaluate the Veteran's symptoms, and unfair to the Veteran to ask that he constantly present himself for reevaluation multiple times a year. Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a 100 percent rating best describes the Veteran's overall level of functioning over the course of the period on appeal. Specifically, such a rating is reflected in those times when the Veteran has had disturbed sleep, suicidal ideation, both long- and short-term memory loss, and impairment in thought processes resulting in paranoid delusions. 

Extraschedular Consideration and Entitlement to TDIU

The Board has also considered whether the evaluation of bipolar disorder should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). However, because the Veteran's claim has been granted in full, the question of referral for an extraschedular rating is moot. The Veteran contends he is entitled to TDIU; but as the Board has granted a 100 percent schedular rating for his only service-connected disability, further consideration of a TDIU is not warranted. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).


ORDER

A disability rating of 100 percent for PTSD with depressive disorder is granted.

Entitlement to TDIU is moot.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


